Title: From Thomas Jefferson to James Madison, 3 July 1792
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Philadelphia July 3. 1792.

Since my last of June 29. I have received your Nos. 2. and 3. of June 24. and 25.—The following particulars occur. Vining has  declined offering at the next election. It is said we are to have in his room a Mr. Roach, formerly of the army, an anti-cincinnatus, and good agricultural man.—Smith of S.C. declines also. He has bought a fine house in Charleston for 5000. £ and had determined not even to come to the next session. But his friends it is said have made him promise to come. One gentleman from S. Carolina says he could not be re-elected. Another says there could be no doubt of his reelection. Commodore Gillon is talked of as his successor. Izard gives out that it is all false that Mr. Smith is so rich as has been pretended, that he is in fact poor, cannot afford to live here, and therefore has retired to Charleston. Some add that he has entered again at the bar. The truth seems to be that they are alarmed, and he driven out of the feild, by the story of the modern Colchis. His furniture is gone off from hence.—So is Mr. Adams’s. Some say he declines offering at the next election. This is probably a mere conjecture founded on the removal of his furniture. The most likely account is that Mrs. Adams does not intend to come again, and that he will take private lodgings.—It seems nearly settled with the Tresorio-bankites that a branch shall be established at Richmond. Could not a counter-bank be set up to befriend the Agricultural man by letting him have money on a deposit of tobacco notes, or even wheat, for a short time, and would not such a bank enlist the legislature in it’s favor, and against the Treasury bank?—The President has fixed on Thursday the 12th. for his departure, and I on Saturday the 14th. for mine. According to the stages I have marked out I shall lodge at Strode’s on Friday the 20th. and come the next morning, if my horses face Adams’s mill hills boldly, to breakfast at Orange C.H. and after breakfast will join you. I have written to Mr. Randolph to have horses sent for me on that day to John Jones’s about 12 miles from your house, which will enable me to breakfast the next day (Sunday) at Monticello. All this however may be disjointed by unexpected delays here, or on the road. I have written to Dr. Stewart and Ellicot to procure me renseignements on the direct road from Georgetown to Elkrun church which ought to save me 20. or 30. miles. Adieu my dear Sir. Your’s affectionately

Th: Jefferson


P.S. I shall write you again a day or two before I leave this.

